IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


JONATHAN D. GRINE                      : No. 333 MAL 2016
                                       :
                                       :
            v.                         : Petition for Allowance of Appeal from
                                       : the Order of the Commonwealth Court
                                       :
COUNTY OF CENTRE, THE MCSHANE          :
FIRM, LLC AND THEODORE C. TANSKI       :
                                       :
                                       :
PETITION OF: COUNTY OF CENTRE          :

KELLEY GILLETTE-WALKER                 : No. 334 MAL 2016
                                       :
                                       :
            v.                         : Petition for Allowance of Appeal from
                                       : the Order of the Commonwealth Court
                                       :
COUNTY OF CENTRE, SHUBIN LAW           :
OFFICE, P.C., AND SEAN P. MCGRAW       :
                                       :
                                       :
PETITION OF: COUNTY OF CENTRE          :


                                   ORDER



PER CURIAM

      AND NOW, this 13th day of September, 2016, the Petition for Allowance of

Appeal is DENIED.